Citation Nr: 0800047	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946, including service in World War II.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2007, the Board received additional evidence from the 
veteran that was not first considered by the RO and was not 
of record when the RO certified the case to the Board.  This 
evidence consists of a May 2007 statement from the veteran, 
an April 2007 statement from one of the veteran's fellow 
servicemen, and an April 2007 statement from a blasting 
expert.  When the Board receives pertinent evidence that was 
not initially considered by the RO, generally the evidence 
must be referred to the RO for review.  38 C.F.R. § 
20.1304(c).  An exception is made if the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral.  Id.  
Here, as indicated below, the Board has determined that new 
and material evidence has been submitted to reopen the 
veteran's case.  Because the Board's decision is favorable to 
the veteran, any further action under 38 C.F.R. § 20.1304(a) 
would result only in an unnecessary delay and should not 
occur in this case.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Thus, 
remand of the claim for RO consideration of this newly 
submitted evidence is not required.



FINDINGS OF FACT

1.  In an unappealed January 1989 rating decision, the RO 
denied service connection for residuals of injury to ears.

2.  In an unappealed December 1992 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for ear injuries.

3.  Upon receiving the veteran's November 2004 claim to 
reopen his case, the RO recharacterized the issue of 
entitlement to service connection for residuals, injury to 
ears; the issues now on appeal are: (1) entitlement to 
service connection for bilateral hearing loss, and (2) 
entitlement to service connection for tinnitus.

4.  The additional evidence received since the December 1992 
rating decision raises a reasonable possibility of 
substantiating the veteran's claims on the merits.

5.  Bilateral hearing loss has been shown by competent 
medical evidence to be causally related to the veteran's 
military service.

6.  Tinnitus has been shown by competent medical evidence to 
be causally related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision denying service 
connection for ear injuries is final.  New and material 
evidence has been submitted since that decision to reopen the 
veteran's current claims of entitlement to service connection 
for hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2007).

2.  Bilateral hearing loss was incurred during active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309, 3.385 (2007).

3.  Tinnitus was incurred during active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board notes that the veteran's service medical records 
are not available.  The National Personnel Records Center 
(NPRC) has indicated that they were destroyed in the fire at 
that records storage facility in 1973.  The Board is 
satisfied that the RO has taken all necessary steps to secure 
service medical records and, given the responses from the 
NPRC, that additional efforts would be futile.  38 U.S.C.A. § 
5103A(b).  In a case such as this, where service medical 
records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claims on appeal under VCAA.




Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in November 2004, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

A VA adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Procedural background

In January 1989, the RO denied service connection for 
residuals of injury to ears on the basis that the evidence 
failed to confirm that the disability was incurred in 
service.

The veteran was informed of the January 1989 decision denying 
service connection by letter in February 1989.  He did not 
file a timely appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 
(2007).

In December 1992, the RO determined that new and material 
evidence had not been received to reopen the claim.

The veteran was informed of the December 1992 decision by 
letter in January 1993.  He did not file an appeal; hence, 
that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104; 20.1103 (2007).

Upon receiving the veteran's November 2004 claim to reopen 
his case, the RO recharacterized the issue of entitlement to 
service connection for residuals, injury to ears; the issues 
now on appeal are: (1) entitlement to service connection for 
bilateral hearing loss, and (2) entitlement to service 
connection for tinnitus.


Analysis

The unappealed December 1992 rating decision that denied 
service connection for ear injuries is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's current claims for service connection may be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted evidence (i.e., since December 
1992) raises a reasonable possibility of substantiating his 
current claims, namely whether hearing loss and tinnitus were 
incurred in service.

The additional evidence submitted in this case includes an 
April 2007 statement from one of the veteran's fellow 
servicemen.  This statement says, in part: "I remember when 
[the veteran] and I returned from duty in the South Pacific 
in WWII in 1946, he told me of a blasting accident at a base 
in Florida in 1943 - July - in which he was injured and 
hospitalized.  He could not hear much as a result of that 
dynamite blast, then; and hears much worse, now."

This statement is new and material evidence because it 
suggests that hearing loss and tinnitus might have been 
incurred in service.  Accordingly, this claim is reopened.  
See 38 C.F.R. § 3.156 (2007).

Entitlement to service connection for bilateral hearing loss 
and tinnitus.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  However, this presumption is rebuttable 
by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  As stated, service connection may be 
granted if three elements are present: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to Hickson element (1), there is competent 
medical evidence that both of the claimed disabilities 
currently exist.  A March 2004 audiogram, recorded by a 
private physician, reveals bilateral hearing loss for VA 
purposes.  An April 1988 VA treatment record also documents 
that the veteran experiences tinnitus (ringing) in both ears.  
Hickson element (1) has therefore been satisfied for both 
bilateral hearing loss and tinnitus.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service disease, no service medical 
records are available to show whether the veteran's bilateral 
hearing loss and tinnitus were manifested in service.  As 
noted, the veteran's service medical records are not 
available because they were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  The Board 
is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.

With respect to in-service injury, the veteran has stated 
that he was exposed to a dynamite explosion at Elgin Air 
Force Base on March 1, 1943.  See VA Form 21-4138 dated 
November 22, 2004.  The veteran later stated that he 
sustained injuries to his ears due to an explosion in July 
1943 while stationed at Elgin Air Force Base.  See VA Form 9 
dated November 3, 2005.  A copy of a Surgeon General's Office 
Company Morning Report for the veteran shows that he was 
hospitalized in July 1943, but does not show for what 
condition he required hospitalization.  Because the veteran's 
service medical records are unavailable, the Board must give 
the veteran the benefit of the doubt when considering the 
available evidence; here, based on the veteran's contentions 
as well as the Morning Report, the Board will conclude that 
the veteran was exposed to an explosion while in service.

With respect to Hickson element (3), medical nexus, VA 
treatment records from the VA Medical Center (VAMC) in 
Fayetteville, North Carolina contain evidence that 
etiologically links the veteran's current bilateral hearing 
loss and tinnitus to his military service.  Specifically, a 
March 1988 medical certificate reiterates the veteran's 
hearing deficit in both ears and provides the following 
diagnosis: "Hearing loss from Blast injury of Service."  In 
addition, an April 1988 treatment record contains a 
description of the veteran's hearing loss and tinnitus 
symptoms, and concludes with the following provisional 
diagnosis: "due to dynamite."

As a result of this analysis, Hickson element (3) requiring a 
medical link to service has been satisfied for both bilateral 
hearing loss and tinnitus.

Following a full review of the record, and giving the veteran 
the benefit of the doubt, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is 
warranted.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


